DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/21/21 and  2/16/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 25, there is a lack of antecedent basis with regard to “the gripped sheet.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 12, 15 and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102014203821 A1 to Hunter.
With regard to Claim 1, Hunter teaches (figs. 1-4) and [0032-0047] an inkjet printing machine (100) for printing individual sheets (5), comprising
at least one printing station (20); and 
a transport system (40) defining a transport track (R1, R2) for transporting the individual sheets (5) through the at least one printing station (20), along a transport direction (P), wherein
the transport system (40) includes a plurality of gripper conveyors (80) running along the transport track for holding the individual sheets (5) during a printing process in the at least one printing station, at least a first one of the plurality of gripper conveyors (80) including a first gripper mechanism for gripping a leading edge of one of the individual sheets (5) and at least a second one of the plurality of gripper conveyors including a second gripper mechanism for gripping a trailing edge of the individual sheet (5) [0045]; 
the transport system (40) further including a linear motor, the linear motor being controllable to cause movement of each of the plurality of gripper conveyors along the transport track to be individually controllable [0047].
With regard to Claim 2, Hunter teaches (figs. 1-4) wherein the first gripper mechanism and/or the second gripper mechanism includes a clamping bar, the clamping bar includes a first cross member and a second cross member, and a relative distance of the first cross member and the second cross member is adjustable to clamp the leading edge and/or the trailing edge of the individual sheet [0032-0047].
With regard to Claim 3, Hunter teaches (figs. 1-4) wherein the transport system (40) includes a circulating track, the plurality of gripper conveyors (80) run along the circulating track, the transport track forms a section of the circulating track, the circulating track extends in a first plane, the plurality of gripper conveyors (80) are guided along the circulating track so that along the transport track a main surface of individual sheets (5) held by the plurality of gripper conveyors (80) extend in a second plane, and the second plane is perpendicular to the first plane and oriented along the transport direction [0032-0047].
With regard to Claim 5, Hunter teaches (figs. 1-4) wherein the transport system (40) further includes support conveyors for supporting the individual sheets (5) in a central portion thereof [0032-0047].
	With regard to Claim 12, Hunter teaches (figs. 1-4) further comprising a plurality of successively arranged modules, each of the successively arranged modules comprising a section of a rail of the linear motor, neighboring modules being mechanically linkable to each other; a first robot for destacking individual sheets from a stack, the robot being arranged upstream the transport track; and a second robot for stacking printed individual sheets (5), the robot being arranged downstream the transport track [0032-0047].
	With regard to Claim 15, Hunter teaches (figs. 1-4) further comprising a feeding station for feeding individual sheets (5) to pairs of gripping conveyors, the feeding station including two groups of belts running in the transport direction, for pinching one of the individual sheets (5) in between the pairs of conveyors [0032-0047].	
With regard to Claim 22, Hunter teaches (figs. 1-4) further comprising a detection device (CCD) for capturing positions and orientations of two gripping conveyors (80) assigned to an individual sheet; and a control device for controlling the at least one printing station (20) to compensate for positional inaccuracies of the individual sheet (5) transported by the two gripping conveyors (80) [0032-0047].
	With regard to Claim 23, Hunter teaches (figs. 1-4) wherein the detection device (CCD) includes detectors for capturing two positions on each of two the gripping conveyors, the two positions being distant from each other [0032-0047].
With regard to Claim 24, as best understood, Hunter teaches (figs. 1-4) the detectors (CCD) being arranged independent from the two gripping conveyors [0032-0047].
	With regard to Claim 25, Hunter teaches an inkjet printing process for printing individual sheets (5), comprising:
gripping one of the individual sheets (5) along a leading edge by a first gripper conveyor (80) and along a trailing edge by a second gripper conveyor (80), the gripper conveyors (80) running along a transport track; and 
transporting, by the gripper conveyors, the gripped sheet along the transport track, through a printing station (20), wherein movement of each of the first gripper conveyor and second gripper conveyors (80) are controllable by a linear motor [0032-0047].
	With regard to Claim 26, Hunter teaches wherein the individual sheets (5) are held by the first gripper and the second gripper conveyor (80) in such a way that a major extension of the individual sheets (5) extends across a transport direction of the transport track [0032-0047].
	With regard to Claim 27, Hunter teaches further comprising recording profiles of the individual sheets (5) to be printed; and individually controlling a vertical position of each of a plurality of inkjet print bars of the printing station (20) such that the vertical position of each of the plurality of inkjet print bars corresponds to the recorded profile.
	With regard to Claim 28, Hunter teaches further comprising: after gripping, controlling a distance between the first gripper conveyor and the second gripper conveyor to apply a tensioning force (grip) to the individual sheets (5) for straightening the individual sheets (5) [0032-0047].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter as modified by US Pub. 2013/0293652 to Spence et al. “Spence.”
With regard to Claim 17, Hunter teaches the claimed invention except for the feeding station including a group of belts running in the transport direction, provided with a vacuum system, wherein the group of belts overlaps with a feeding section of the transport track.
	However, Spence teaches (figs. 1-8) the feeding station including a group of belts running in the transport direction, provided with a vacuum system, wherein the group of belts overlaps with a feeding section of the transport track [0010-0042]. It would have been obvious to one of  ordinary skill in the art before the filing date of the claimed invention to modify Hunter with the teachings of Spence to provide a flexible, efficient and cost effective media transport system and method for marking large size cut sheets that maintains high quality output within a single system [0005].
	With regard to Claim 18, Hunter teaches the claimed invention except for the plurality of gripper conveyors each include a compressed air reservoir for operating a gripper mechanism.
	However, Spence teaches the plurality of gripper conveyors each include a compressed air reservoir for operating a gripper mechanism [0010-0042].  The same motivation applies as discussed above in claim 17.

With regard to Claim 19, Hunter teaches the claimed invention except for the transport system comprising a supply station for compressed air, to supply the compressed air reservoir of each of plurality of gripper conveyors, the supply station being arranged in a region of the circulating track outside the transport track for the individual sheets.
However, Spence teaches (figs. 1-8) the transport system comprising a supply station for compressed air, to supply the compressed air reservoir of each of plurality of gripper conveyors, the supply station being arranged in a region of the circulating track outside the transport track for the individual sheets [0010-0042].  The same motivation applies as discussed above in claim 17.
	With regard to Claim 20, Hunter teaches (fig. 1-8) the claimed invention except for the supply station including a movable air supply interface for moving with one of the gripper conveyors, along a section of the circulating track.
	However, Spence teaches the supply station including a movable air supply interface for moving with one of the gripper conveyors, along a section of the circulating track [0010-0042].  The same motivation applies as discussed above in claim 17.
With regard to Claim 21, Hunter teaches (figs. 1-8) the claimed invention except for the plurality of gripper conveyors comprising permanent magnets forming a rotor of the linear motor, the stationary rail of the linear motor forming a stator of the linear motor.
However, Spence teaches the plurality of gripper conveyors comprising permanent magnets forming a rotor of the linear motor, the stationary rail of the linear motor forming a stator of the linear motor [0041].  It would have been obvious to one of  ordinary skill in the art before the filing date of the claimed invention to modify Hunter with the teachings of Spence to enable varying speeds [0041].

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claims 6 and 9 is the inclusion of the limitations wherein the at least one printing station includes a plurality of inkjet print bars, the inkjet print bars cover a print area extending across the transport track for the individual sheets, and further comprising an absorbing conveyor for absorbing excess ink when moved to an absorbing position opposite at least one of the inkjet print bars, the absorbing conveyor being movable along the transport track, and the absorbing conveyor includes a sponge-like element. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. 2019/0255698A1 discloses an apparatus for handling articles, which apparatus comprises at least one pair of two carriages that are driven movable independently of one another along a closed circulating guide track [0012].
DE-102016207404-A1 a transport device for the sequential transport of individual printing sheets, with an endlessly circulating suction belt, wherein the suction belt in the transport direction of the printing sheet behind one another two alternately arranged surface areas, wherein the surface of one of these surface areas closed and the surface of the other of the two surface areas is formed perforated , wherein the sheet to be transported during its transport is arranged partly flat on the closed surface of the suction belt and partly on the perforated surface of the suction belt, wherein in the transport direction of the suction belt to be transported with the sheet two suction chambers are arranged behind each other, wherein the suction belt relative to these two suction chambers is moved, wherein in the transport direction of the sheet to be transported first suction chamber in the region of a load run of the suction belt is arranged, wherein the translocation of the printing sheet in the transport direction of the transported sheet to be transported first suction pressure prevailing vacuum permanently present and a in the transport direction of the respective sheet second suction chamber prevailing negative pressure is clocked.
WO 2020188008 A1 discloses a machine for processing individual sheets, the machine comprising at least one processing station and a transport system for transporting the individual sheets through the processing station, along a transport direction. The invention further relates to a process for processing individual sheets.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853